DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 01/17/2022.
Claims 1, 3-4, 7, 10, 12, 14, 17-18, 20, and 23-26 have been amended.
Claims 1-5, 7-14, 16-20, and 22-26 are pending.
Claims 1-5, 12-14, and 18-20 are rejected.
Claims 7-11, 16-17, and 22-26 are objected to.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 01/07/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action. The Examiner notes that the IDS documents appear to be duplicate references cited.

Response to Amendment
In the Remarks filed 01/17/2022, Applicant has amended:
The language of claim 1 to address the typographical issue of duplicate use of the term “track”. The Examiner therefore withdraws the corresponding objection made in the Office action dated 11/15/2021.
The language of claim 3 to remove the limitations which contained instances of term references that were inconsistent with claim 1 from which claim 3 depends from. The Examiner therefore withdraws the corresponding objections made in the Office action dated 11/15/2021.
Claims 14, 24, and 25 were amended to remove the limitations which contained similar issues as identified for claim 3. The Examiner therefore withdraws the corresponding objections made in the Office action dated 11/15/2021.

Response to Arguments
In Remarks filed on 01/17/2022, Applicant substantially argues:
The applied references Beardsley and Ash fail to disclose the limitations of claim 1, and similarly amended claims 12 and 18, of indicating the demoted track in a demoted track list and saving track format information for the demoted track to cache management information in the memory as part of indicating the demoted track in the demoted track list. Applicant’s arguments filed have been fully considered but are not found to be persuasive. The previously cited Paragraph [0022] of Ash discloses use of cache control blocks which are referenced via the cache management information. Furthermore, additional Paragraph [0032] discloses that the cache control blocks further contain metadata typically maintained for tracks stored in cache. In this case, the track format information as claimed is interpreted to meet the metadata as disclosed by Ash and therefore it is disclosed storing the information. Paragraph [0033] further discloses the ghost cache list which contains control blocks for tracks that are not currently stored in cache and maintain the same field entries for track as disclosed for tracks currently stored in cache. In this manner, Ash is found to disclose saving metadata for demoted tracks in cache management information.
The applied reference Beardsley fails to disclose the amended limitations of claim 1, and similarly amended claims 12 and 18, of staging a track that was previously demoted back into cache, determining track format information stored in cache for the track that is staged back into cache that was previously demoted, and using the determined track format information for the staged track. Applicant’s arguments filed have been fully considered but they are moot in view of current rejection made in response to Applicant’s amendments. In the current rejection, the amended limitations are determined to be disclosed by the Ash reference. The rejections are updated below to address the amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 17, 2022.

Claim Objections
Claims 7-11, 16-17, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

Claims 1-5, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley et al. (US 6,438,661) in view of Ash (US 2017/0124001).

Regarding claim 1, Beardsley discloses a computer program product for managing tracks in storage cached in a cache in a memory, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations ([Col. 15 ln. 16-23] The term "article of manufacture" (or alternatively, "computer program product") as used herein is intended to encompass one or more computer programs and data files accessible from one or more computer-readable devices, carriers, or media, such as a magnetic storage media, "floppy disk," CD-ROM, a file server providing access to the programs via a network transmission line, holographic unit, etc.), the operations comprising: demoting a track from the cache ([Col. 5 ln. 64-67] If the use count is zero, i.e., no host process 20 is accessing the meta data track 36, then the meta data track 36 may be destaged or demoted out of cache 28 to free cache segments.); … saving track format information for the demoted track, indicated in the demoted track list, …, wherein the track format information indicates a layout of data in the track; … ([Col. 5 ln. 32-54] For example, prior to staging in a large block of customer data for a host 14, the meta data manager function 22 may execute a read access request for meta data that contains a history of read accesses to this customer data. The historical information may reveal that only a small subset of the customer data is actually accessed… Meta data may also contain information about the format of the associated customer data that the storage controller 18 would otherwise have to access and stage from DASD 16 to consider. In particular, for a fast write access request, the storage controller 18 processes the meta data to determine the format of the customer data to update and then updates the customer data without staging the customer data track into cache. Because the meta data provides information on the format of the customer data, e.g., where the records start, there is no need to stage the actual customer data into cache to determine the format. And Figure 6 and corresponding disclosure). Beardsley does not explicitly disclose indicating the demoted track in a demoted track list; and saving to cache management information in the memory as part of indicating the demoted track in the demoted track list … staging the track, previously demoted, back into the cache; determining track format information for the staged track from the track format information for the demoted track saved in the cache management information as part of indicating the demoted track in the demoted track list; and using the determined track format information for the staged track in the cache; however, Ash discloses in Paragraph [0007] “A track demoted from the cache is indicated in a ghost cache list in response to demoting the track in the cache.” Additionally, it is disclosed in Paragraphs [0022] and [0032-33] “[0022] The cache manager 124 maintains cache management information 130 in the memory 108 to manage read (unmodified) and write (modified) tracks in the cache 110. The cache management information 130 may include a track index 132 providing an index of tracks in the cache 110 to cache control blocks in a control block directory 300; a cache Least Recently Used (LRU) list 200.sub.C for tracks in the cache 110; and one or more ghost LRU lists 200.sub.1 . . . 200.sub.N to indicate tracks that could have been stored in the cache 110 if additional memory space was added to the cache to store the tracks indicated in the ghost LRU lists 200.sub.1 . . . 200.sub.N. [0032] FIG. 3 illustrates an embodiment of a cache control block 300.sub.i for one of the tracks in the cache 110, including, but not limited to, a cache control block identifier 302, such as an index value of the cache control block 300.sub.i; a track ID 304 of the track in the storage 104; the cache LRU list 306 in which the cache control block 300.sub.i is indicated; an LRU list entry 308 at which the track is indicated; a cache timestamp 310 indicating a time the track was added to the cache 110 and indicated on the LRU list 304; and additional track metadata 312 typically maintained for tracks stored in the cache 110. [0033] FIG. 4 illustrates an embodiment of ghost cache control block 400.sub.i that may be maintained for a track indicated in the ghost cache LRU lists 200.sub.1 . . . 200.sub.N, but not stored in the cache 110. The ghost cache control block 400.sub.i includes fields 402, 404, 406, and 408 having the same type of information in fields 302, 304, 306, 308, respectively, in the cache control block 300.sub.i, but providing information on the ghost cache LRU list 406 and an entry 408 in the ghost cache LRU list entry for the track. The cache control block directory 300 may include cache 300.sub.i and ghost 400.sub.i cache control blocks.” It is also disclosed in Paragraph [0043] “When adding a track to the cache 110, the cache control block 300.sub.i for that address in the cache 110 would be updated to include information on the track and the entry in the cache LRU list 200.sub.C indicating the track. Further, the track index 132 would be updated to include the cache control block index for the track in the cache 110. In one embodiment, if a track is indicated in a ghost cache LRU list 200.sub.i, there may be no cache control block created for the track and indicated in the cache control block directory 300. In an alternative embodiment, a full cache control block 300.sub.i may be created in the cache control block directory 300 for the track indicated in the ghost cache LRU list 200.sub.i. In a still further alternative embodiment, a smaller ghost cache control block 400.sub.i may be added to the cache control block directory 300 for the track indicated in the ghost cache LRU list 200.sub.i having minimal information to identify the track in one of the ghost cache LRU lists 200.sub.i.” In this manner, the ghost cache lists maintained by Ash contain demoted track information including metadata and is therefore interpreted to serve the functionality as provided by the demoted track list. Additionally, it is noted that the ghost cache list, otherwise interpreted as the demoted track list, is updated in cache information when demotion occurs thereby disclosing that indicating the demotion in the list is part of the process of demoting a track from cache. Furthermore, when tracks are added to cache, which is otherwise interpreted as being staged into cache, the system determines from the ghost cache lists, which metadata for previously demoted track is stored, how to adjust the corresponding control blocks for use to indicate the identified track is stored in cache. The metadata as maintained by Ash is interpreted to include to track formation information as disclosed by Beardsley since this information may be considered as data that would normally be maintained as part of metadata for data. In this manner, as it is claimed that a demoted track has its track format information stored in cache management information which is determined and used when staged back into cache, Ash discloses the process through the use of the ghost cache list and corresponding control blocks as indicated and the current claim language does not distinguish over the process by identifying any particular restraints or requirements for how or when the track format information is accessed and utilized beyond plainly stating “determining” and “using”. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ghost cache lists and usage of them of Ash with the data system of Beardsley in order to better track customer data location information after data movement operations occur. This would expand upon the actions already taken by Beardsley, as presented in [Col. 5 ln. 32-43], for monitoring historical access metadata of data to be accessed to then stage the appropriate data back into cache. Beardsley and Ash are analogous art because they are from the same field of endeavor of managing the status of staged or destaged data in a storage system.
Regarding claim 2, Beardsley further discloses the computer program product of claim 1, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14] From block 408, control transfers to block 412 where the meta data manager function 22 determines whether the meta data track 36 is valid. If so, control transfers to block 414 where the meta data manager function 22 stores the track ID, i.e., address of the meta data track 36, in a scatter index table (SIT), or hash table in the cache 28 or other accessible memory area.). Herein the track ID is the associative element to locate the track format metadata. It is noted the “track format code” presented in the claim is interpreted as an identifier to the respective track format metadata. The index table or hash table may be representative of a track format table storing these associated elements.
Regarding claim 3, Beardsley and Ash in combination further disclose the computer program product of claim 1, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata (Beardsley [Col. 13 ln. 8-14]), wherein the operations further comprise: generating a cache control block for the staged track (Beardsley [Col. 4 ln. 64-67] In preferred embodiments, a field in the CDCB 50 block indicates whether a process has exclusive access to the meta data track. Generally, an exclusive access is granted for a request to destage, stage or demote the track from cache.); and including the determined track format information for the staged track in the cache control block for the staged track (Beardsley [Col. 6 ln. 34-40] The host process 20 may generate a callback function to provide to the meta data manager function 22 to use when returning to the host process. The host process 20 uses the callback function to indicate that the host process 20 needs the meta data before proceeding and is willing to wait for the meta data to become available in cache 28 if the meta data is presently unavailable. Meta data may be unavailable if it is not in cache 28 or some other host process has exclusive access, e.g., is staging or destaging the meta data. And Ash [0043]). Herein it is noted via use of the callback function to determine the state of the associated metadata and using the metadata should it exist. The status list of Ash may also be utilized in this case as it details the state of tracks in the system and in combination with the track ID information from Beardsley would disclose pulling the requested metadata. This is further demonstrated by Ash where control block information may be associated from a ghost cache list to blocks stored in cache.
Regarding claim 4, Beardsley further discloses the computer program product of claim 3, wherein the operations further perform in response to determining that there is no demoted cache control block for the staged track ([Col. 8 ln. 31-34] The LRC value was previously set such that the XORing of the LRC with the meta data should produce a zero LRC value if the meta data is valid. If the resulting LRC value is nonzero, then the meta data track 36 is invalid.): processing track format metadata for the staged track; determining whether the track format table has track format metadata matching the track format metadata of the staged track; determining a track format code from the track format table for the track format metadata in the track format table matching the track format metadata of the staged track in response to the track format table having the matching track format metadata; and including the determined track format code in the cache control block for the staged track ([Col. 8 ln. 34-40] Next, as part of the preferred validation process, the meta data manager function 22 compares the requested track ID (the physical address of the meta data on DASD 16) with the track ID value in the track ID field 40 in the meta data segment 38a, b in cache 28. If they match, then the meta data in cache 28 is the requested meta data. [Col. 13 ln. 14-23] In cache 28, the SIT table would be managed by the directory manager of the cache 28. Otherwise, the meta data track 36 is invalid, and control transfers to block 416 where the meta data track 36 is discarded. In such invalid state, the meta data track is not indicated in the SIT and its CDCB 50, CSCB 52and other associated data structures are freed. From blocks 414 or 416, control transfers to block 418 where the meta data manager function 22 determines whether there are further meta data tracks to access in cache 28. If so, control transfers back to block 424 to access the next meta data track; otherwise, control transfers to block 410 to create a rebuild list that is subsequently used to rebuild meta data tracks 36 in cache. From block 424, control transfers back to block 408 to validate the next meta data track 36 in cache 28.). Beardsley indicates valid metadata is searched for when an initial match has not been found.
Regarding claim 5, Ash further discloses the computer program product of claim 1, wherein the operations further comprise: determining whether the demoted track list is full; and in response to determining that the demoted track list is full, performing: removing indication of a selected demoted track in the demoted track list; and deleting saved track format information for the selected demoted track removed from the demoted track list, wherein the demoted track is added to the demoted track list after removing the indication of the selected demoted track from the demoted track list ([0039] If (at block 726) the first ghost cache LRU list 200.sub.i is full, then the ghost cache LRU lists 200.sub.1 . . . 200.sub.N must be adjusted by demoting (removing) indication of a track from the LRU end 204 of one ghost cache LRU list 200i and adding the demoted track to the MRU end 202 of a next ghost cache LRU list 200.sub.i+1, until the last Nth ghost cache LRU list 200.sub.N is reached, such that the track demoted from the LRU end 204 of the last ghost cache LRU list 200.sub.N is demoted without adding to a further ghost cache LRU list. Control proceeds (at bock 732) to block 734 in FIG. 7b to move a track through the ghost cache LRU lists 200.sub.1 . . . 200.sub.N when room needs to be made for a track demoted from the cache LRU list 200.sub.C.). Herein it is disclosed by Ash that when the ghost cache list, previously indicated to be interpreted as a demoted track list, is full, entries will be demoted to subsequent ghost cache lists until an entry is demoted and not added to a next list. In this case, room is made to add a new track which as been demoted from the cache.
Regarding claim 12, Beardsley discloses a system for managing read and write requests from a host to tracks in storage, comprising: a processor; a memory including a cache to cache tracks from the storage ([Col. 4 ln. 10-15] In preferred embodiments, with reference to FIG. 1, the storage controller 18 includes one or more processing units and a program 19 comprised of a host process 20, meta data manager function 22, and DASD subsystem function 24. Further included are a cache 28 and a non-volatile storage (NVS) 26.); a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising: demoting a track from the cache ([Col. 5 ln. 64-67]); … saving track format information for the demoted track, indicated in the demoted track list, …, wherein the track format information indicates a layout of data in the track; … ([Col. 5 ln. 32-54] And Figure 6 and corresponding disclosure). Beardsley does not explicitly disclose indicating the demoted track in a demoted track list; and saving to cache management information in the memory as part of indicating the demoted track in the demoted track list … staging the track, previously demoted, back into the cache; determining track format information for the staged track from the track format information for the demoted track saved in the cache management information as part of indicating the demoted track in the demoted track list; and using the determined track format information for the staged track in the cache; however, Ash discloses in Paragraphs [0007], [0022], [0032-33] and [0043] that the ghost cache lists maintained contain demoted track format information which is utilized to store demoted track information and reused when a track is added back to cache and is therefore interpreted to serve the functionality as provided by the demoted track list. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Beardsley further discloses the system of claim 12, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Beardsley and Ash in combination further disclose the system of claim 12, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata (Beardsley [Col. 13 ln. 8-14]), wherein the operations further comprise: staging a track from the storage into the cache; generating a cache control block for the staged track (Beardsley [Col. 4 ln. 64-67] In preferred embodiments, a field in the CDCB 50 block indicates whether a process has exclusive access to the meta data track. Generally, an exclusive access is granted for a request to destage, stage or demote the track from cache.); and including the determined track format information for the staged track in the cache control block for the staged track (Beardsley [Col. 6 ln. 34-40] The host process 20 may generate a callback function to provide to the meta data manager function 22 to use when returning to the host process. The host process 20 uses the callback function to indicate that the host process 20 needs the meta data before proceeding and is willing to wait for the meta data to become available in cache 28 if the meta data is presently unavailable. Meta data may be unavailable if it is not in cache 28 or some other host process has exclusive access, e.g., is staging or destaging the meta data. And Ash [0043]). Claim 14 is rejected on a similar basis as claim 3. The Examiner notes that the staging limitation included herein is addressing a different track to stage into cache from the track that is staged into cache from claim 12.
Regarding claim 18, Beardsley discloses a method computer program product for managing tracks in storage cached in a cache in a memory, comprising: demoting a track from the cache ([Col. 5 ln. 64-67]); … saving track format information for the demoted track, indicated in the demoted track list, …, wherein the track format information indicates a layout of data in the track; … ([Col. 5 ln. 32-54] and Figure 6 and corresponding disclosure). Beardsley does not explicitly disclose indicating the demoted track in a demoted track list; and saving to cache management information in the memory as part of indicating the demoted track in the demoted track list … staging the track, previously demoted, back into the cache; determining track format information for the staged track from the track format information for the demoted track saved in the cache management information as part of indicating the demoted track in the demoted track list; and using the determined track format information for the staged track in the cache; however, Ash discloses in Paragraphs [0007], [0022], [0032-33] and [0043] that the ghost cache lists maintained contain demoted track format information which is utilized to store demoted track information and reused when a track is added back to cache and is therefore interpreted to serve the functionality as provided by the demoted track list.  Claim 18 is rejected on a similar basis as claim 1.
Regarding claim 19, Beardsley further discloses the method of claim 18, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata ([Col. 13 ln. 8-14]). Claim 19 is rejected on a similar basis as claim 2.
Regarding claim 20, Beardsley and Ash in combination further disclose the method of claim 18, wherein the track format information comprises a track format code defined in a track format table associating track format codes with track format metadata (Beardsley [Col. 13 ln. 8-14]), further comprising: generating a cache control block for the staged track (Beardsley [Col. 4 ln. 64-67] In preferred embodiments, a field in the CDCB 50 block indicates whether a process has exclusive access to the meta data track. Generally, an exclusive access is granted for a request to destage, stage or demote the track from cache.); and including the determined track format information for the staged track in the cache control block for the staged track (Beardsley [Col. 6 ln. 34-40] The host process 20 may generate a callback function to provide to the meta data manager function 22 to use when returning to the host process. The host process 20 uses the callback function to indicate that the host process 20 needs the meta data before proceeding and is willing to wait for the meta data to become available in cache 28 if the meta data is presently unavailable. Meta data may be unavailable if it is not in cache 28 or some other host process has exclusive access, e.g., is staging or destaging the meta data. And Ash [0043]). Claim 20 is rejected on a similar basis as claim 3.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135